Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the word phosphor is misspelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claim 1, 9-10, 30-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in US20200362239.

Regarding Claim 1 and 33:  Liu teaches a near infrared ray emitting phosphor composition of formula RuQvOw:CrxYby, wherein R is chosen from a group including Yttrium, Lutetium and Gadolinium, Q is chosen from a group including Ga and Al, the value for u ranges from 2.5 to 3.5, v ranges from 3.5 to 5.5, w ranges from 11.25 to 13.25, x ranges from 0.02 to 0.3 and y ranges from 0.02 to 0.3 (See Paragraph 52).  The elements chosen by Liu overlap those claimed and Liu teaches ranges for the variables such that u+x+y may be equal to 3, v may be 5 and w may be 12.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.

Regarding Claims 9-10:  Liu teaches the use of the phosphor in a light-emitting element (Item 6) in a light emitting device (See Figure 5 and Paragraph 48-49).

Regarding Claim 30-31: Liu teaches that the Yb concentration may be from 0.02 to 0.3 (See Paragraph 52).

Allowable Subject Matter
Claims 3-8, 12-15, 18-29 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The allowable subject matter in the claims is drawn to the embodiment set forth in claim 32 and the phosphor mixture set forth in claim 3.  The prior art of record does not teach the incorporation of Yb, Nd and Cr concurrently in the material.  It would not have been obvious to include further Nd dopants in the Cr,Yb doped material of Liu.  The inclusion of further dopants would have been arbitrary and would have required hindsight reasoning.  In terms of claim 3, the prior art teaches the creation of materials having dual emission properties; however, the dual emission is in terms of downconversion of a blue light to NIR, wherein a red phosphor layer is used as an intermediate that functions to excite the NIR phosphor.  The claims are drawn to a mixture of phosphors including at least a YAG;Ce (yellow) in conjunction with various phosphors that are typically considered to be red phosphors.  It would not have been obvious to incorporate the phosphor of Liu in a typical white-light LED based on the properties of the material as shown by Liu.  The majority of the emission in the .

  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-10, 12-15 and 18-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The previous rejections based on Zabiliute are withdrawn with the amendments to the claims.  The claims are now  rejected over Liu, who teaches the creation and use of NIR YAG phosphors doped with Yb and Cr.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Matthew E. Hoban/Primary Examiner, Art Unit 1734